Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160223                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CAN IV PACKARD SQUARE LLC,                                                                           Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160223
                                                                    COA: 346218
                                                                    Washtenaw CC: 16-000990-CB
  PACKARD SQUARE LLC,
           Defendant-Appellant,
  and
  BELDEN BRICK SALES CO., C.E. GLEESON
  CONSTRUCTORS, INC., CITY ELECTRIC
  SUPPLY COMPANY, QUANDEL
  CONSTRUCTION SERVICES OF MICHIGAN,
  INC., a/k/a QUANDEL CONSTRUCTION GROUP,
  INC., JOHN DOES 1-100, and GAYLOR
  ELECTRIC, INC.,
               Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 18, 2019 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 18, 2020
           p0311
                                                                               Clerk